Citation Nr: 1138856	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-46 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a low back injury. 

2. Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1986 to June 1989 and December 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied reopening a previously denied claim for service connection for residuals of a low back injury, finding that new and material evidence had not been submitted.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for residuals of a low back injury.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

The issue of service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an August 1993 rating decision, the RO denied service connection for residuals of a low back injury.  The Veteran did not timely appeal the decision and it is now final.

2. Evidence received since the August 1993 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a low back injury and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for residuals of a low back injury are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The RO denied service connection for residuals of a low back injury in August 1993, finding that the evidence of record did not establish the in service concurrence of a chronic low back condition with continuity to the present, and finding that there was no evidence relating the Veteran's current symptoms to military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2011). 

In June 2008 the Veteran filed a claim to reopen the claim.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the August 1993 RO decision includes a medical opinion that the Veteran has a current low back condition related to service.  The Veteran has reported that he has experienced low back pain since service and is currently experiencing low back pain.  The Veteran is competent to report his symptoms, low back pain, as this comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, that the Veteran has a current low back condition related to service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for residuals of a low back injury is granted.


REMAND

In January 2011 a VA examination of the lumbar spine was conducted.  However the examiner did not review the private medical evidence of record which included a medical opinion from the Veteran's treating chiropractor who found there were suggestions of healed compression fractures and who opined that the Veteran's current back condition was related to his condition in service.  Therefore the examination is inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination.  The entire claims file must be reviewed in conjunction with the examination. 

The examiner is to provide a diagnosis of the Veteran's current back disability.

The examiner is to opine as to whether the Veteran's back disability, if any, incurred in service or is related to any incident in service, to include being thrown around inside a van/ambulance.

The examiner's opinion must accept as true and address the Veteran's report of symptoms of back pain since service.  A complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


